COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-303-CR
 
 
RACHEL N. DAY                                                                  APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
         FROM COUNTY CRIMINAL
COURT NO. 3 OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Rachel N. Day appeals from the trial
court=s
revocation of her community supervision for driving while intoxicated.  At an abatement hearing in the trial court on
June 23, 2009, Day orally and in writing expressed her desire that we dismiss
the appeal.  Accordingly, on our own
initiative, we suspend the requirements of rule 42.2(a) of the rules of
appellate procedure, and we dismiss the appeal. 
See Tex. R. App. P. 2, 42.2(a), 43.2(f).
 
 
TERRIE
LIVINGSTON
JUSTICE
 
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  July 16, 2009




[1]See Tex. R. App. P. 47.4.